DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig.  Koenig discloses in the Figures and specification an exercise device comprising a mat having a top surface, and indicia disposed on the top surface of the mat including a strip disposed along the center line and a plurality of incremental indicators disposed along the strip. Koenig further discloses a plurality of dividing lines disposed across the top surface, perpendicular to the strip. See e.g.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig in view of Morrow.  Koenig discloses the claim limitations with the exception of the provision of a plurality of interlocking mats as provided. Morrow discloses at Figure 4 and paragraph [0024] an exercise mat device wherein a plurality of interlocking mats are provided, each mat being a portion of a floor system where indicators on each mat .

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.  Again, the newly added claim language is directed to the content of printed matter, and does not overcome the rejections for the reasons set forth above and in prior Office Actions.
Regarding applicant’s citation of In re Gulack, Gulack held that “the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.” Id. at 1386 (emphasis added).  In that case there was a functional relationship between the indicia and the underlying substrate. In particular, the invention of Gulack was directed to a specific substrate which was integrated with the indicia such that the indicia relied upon the structural features of the substrate to perform the intended function of the invention. In particular, the structure of Gulack was an endless band, which supported the indicia thereon and also had a unique relationship with the indicia thereon, in that the indicia was disposed on the band in a particular sequence and in an endless loop.  The indicia of Gulack interacted with the structure of the substrate in a new and nonobvious way (see Gulack at 1387: “Thus, the digits exploit the endless nature of the band”), and would not have been capable of performing the same function on a different, generic substrate.    

Applicant is advised that the Examiner has reviewed the entire disclosure, and has determined that the disclosure does not contain any subject matter which would place the application in condition for allowance were it to be added to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
March 5, 2021